Case 1:17-cv-01102-WJM-SKC Document 114 Filed 03/28/19 USDC Colorado Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    BELLWETHER COMMUNITY CREDIT
    UNION, ALCOA COMMUNITY
    FEDERAL CREDIT UNION, and FIRST                   Case No. 1:17-cv-01102-WJM-SKC
    EDUCATION FEDERAL CREDIT UNION
    on behalf of themselves and all others
    similarly situated,

                          Plaintiffs,

    v.

    CHIPOTLE MEXICAN GRILL, INC.,

                          Defendant.

             STIPULATION OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii)

          The parties, plaintiffs Bellwether Community Credit Union, Alcoa Community Federal

   Credit Union, and First Education Federal Credit Union (“Plaintiffs”) and Defendant Chipotle

   Mexican Grill, Inc. (“Chipotle”), by and through their respective counsel of record, hereby enter

   into this Stipulation of Dismissal with Prejudice Pursuant to Rule 41(a)(1)(A)(ii) of the Federal

   Rules of Civil Procedure:

          On March 25, 2019, Plaintiffs and Chipotle executed a Confidential Settlement Agreement

   and Release (the “Agreement”).

          Pursuant to the Agreement, the parties hereby stipulate that the above-captioned action is

   hereby dismissed in its entirety, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

   DATED: March 28, 2019

   Respectfully submitted,

     s/ Joseph P. Guglielmo                               s/ Paul G. Karlsgodt (with permission)
    Joseph P. Guglielmo                                   Paul G. Karlsgodt
Case 1:17-cv-01102-WJM-SKC Document 114 Filed 03/28/19 USDC Colorado Page 2 of 4




    SCOTT+SCOTT                            BAKER & HOSTETLER LLP
    ATTORNEYS AT LAW LLP                   1801 California Street | Suite 4400
    The Helmsley Building                  Denver, CO 80202-2662
    230 Park Avenue, 17th Floor            Telephone: 303.861.0600
    New York, NY 10169                     Facsimile: 303.861.7805
    Telephone: 212-223-6444                pkarlsgodt@bakerlaw.com
    Facsimile: 212-223-6334
    jguglielmo@scott-scott.com             Carrie Dettmer Slye
                                           BAKER & HOSTETLER LLP
    Erin Green Comite                      312 Walnut Street, Suite 3200
    SCOTT+SCOTT                            Cincinnati, Ohio 45202
    ATTORNEYS AT LAW LLP                   Telephone: 513.852.2626
    156 South Main Street                  Facsimile: 513.929.0303
    Colchester, CT 06415                   cdettmerslye@bakerlaw.com
    Telephone: 860-537-5537
    Facsimile: 860-537-4432                Sam A Camardo
    ecomite@scott-scott.com                BAKER & HOSTETLER LLP
                                           127 Public Square
    Arthur M. Murray                       Cleveland, OH 44114
    THE MURRAY LAW FIRM                    Telephone: 216.621.0200
    650 Poydras Street, Suite 2150         Facsimile: 216.696.0740
    New Orleans, LA 70130                  scamardo@bakerlaw.com
    Telephone: 504-525-8100
    Facsimile: 504-284-5249                Attorneys for Defendant
    amurray@murray-lawfirm.com

    Brian C. Gudmundson
    ZIMMERMAN REED, LLP
    1100 IDS Center
    80 South 8th Street
    Minneapolis, MN 55402
    Telephone: 612-341-0400
    Facsimile: 612-341-0844
    brian.gudmundson@zimmreed.com

    Karen H. Riebel
    LOCKRIDGE GRINDAL NAUEN P.L.L.P.
    100 Washington Avenue S., Suite 2200
    Minneapolis, MN 55401
    Telephone: 612-339-6900
    Facsimile: 612-339-0981
    khriebel@locklaw.com

    Gary F. Lynch


                                       2
Case 1:17-cv-01102-WJM-SKC Document 114 Filed 03/28/19 USDC Colorado Page 3 of 4




    CARLSON LYNCH, LLP
    1133 Penn Avenue, 5th Floor
    Pittsburgh, PA 15212
    Telephone: 412-322-9243
    Facsimile: 412-231-0246
    glynch@carlsonlynch.com

    Bryan L. Bleichner
    CHESTNUT CAMBRONNE PA
    17 Washington Avenue North, Suite 300
    Minneapolis, MN 55401
    Telephone: 612-339-7300
    Facsimile: 612-336-2921
    bbleichner@chestnutcambronne.com

    Karen Sharp Halbert
    ROBERTS LAW FIRM, P.A.
    20 Rahling Circle
    Little Rock, Arkansas 72223
    Telephone: 501-821-5575
    Facsimile: 501-821-4474
    KarenHalbert@RobertsLawFirm.us

    Attorneys for Plaintiffs




                                            3
Case 1:17-cv-01102-WJM-SKC Document 114 Filed 03/28/19 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

          I certify that a true and correct copy of the foregoing STIPULATION OF DISMISSAL

   PURSUANT TO RULE 41(a)(1)(A)(ii) was served via the Court’s ECF system on all counsel

   of record on this 28th day of March 2019.

                                               s/ Joseph P. Guglielmo
